Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered October 25, 2007, convicting him of kidnapping in the second degree, assault in the second degree, and stalking in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of stalking in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 120.60 [1]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we are satisfied that the verdict of guilt was not against the weight of the evidence on any of the convictions (see People v Romero, 7 NY3d 633 [2006]).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668, 687 [1984]; People v Baldi, 54 NY2d 137, 147 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Rivera, J.P., Florio, Miller and Eng, JJ., concur.